UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8610


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDDY S. CAMPBELL,

                  Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cr-00120-1)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddy S. Campbell appeals the district court’s order

denying    his   motion    to    compel   the    district   court    to   rule   on

jurisdiction in his criminal case.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons    stated   by     the    district      court.      United    States     v.

Campbell, No. 2:05-cr-00120-1 (S.D.W. Va. Dec. 1, 2008).                         We

dispense    with    oral    argument      because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2